                 Case 1:19-cv-10162-AJN Document 23 Filed 03/26/20 Page 1 of 2
  Lisa K. Nguyen                                                    140 Scott Drive
  Direct Dial: +1 (650) 470-4848                                    Menlo Park, California 94025                3/31/20
  lisa.nguyen@lw.com                                                Tel: +1.650.328.4600 Fax: +1.650.463.2600
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing           Moscow
                                                                    Boston            Munich
                                                                    Brussels          New York
                                                                    Century City      Orange County
                                                                    Chicago           Paris
                                                                    Dubai             Riyadh

  March 26, 2020                                                    Düsseldorf        San Diego
                                                                    Frankfurt         San Francisco
                                                                    Hamburg           Seoul
                                                                    Hong Kong         Shanghai
SO ORDERED              3/31/20                                     Houston           Silicon Valley
                                                                    London            Singapore
                                                                    Los Angeles       Tokyo
                                                                    Madrid            Washington, D.C.
                                                                    Milan

Alison J. Nathan, U.S.D.J.
  VIA ECF                                     Plaintiff's request is granted. The initial pretrial
                                              conference is adjourned sine die. Within one
  The Honorable Alison J. Nathan              week of service on both Defendants, the parties
  United States District Judge                shall provide three proposed dates for the initial
  United States District Court                pretrial conference. Plaintiff shall update the
  Southern District of New York               Court every 30 days regarding the status of
  40 Foley Square, Courtroom 906              service of process until such service is
  New York, NY 10007                          complete.
                                              SO ORDERED.

  Re:        ShelterZoom Corp. v. Mitja (Dmitry) Goroshevsky and Ekaterina Pantaz, No. 1:19-cv-
             10162 (AJN), Adjournment Request

  Dear Judge Nathan:

          We represent Plaintiff ShelterZoom Corp. in the above-referenced action. On February
  21, 2020, the Court rescheduled the initial pre-trial conference to April 23, 2020 (D.I. 22). Due
  to the complexity of service of process in Latvia and the Russian Federation and the current
  COVID-19 pandemic, it is unlikely that either of the two foreign defendants will have been
  served by this date. Accordingly, the undersigned respectfully requests that the Court adjourn
  the conference until service has been complete, at which time counsel will submit three mutually
  agreeable alternate conference dates in accordance with Rule 1.D. of Your Honor’s Individual
  Practices in Civil Case.

         There have been no prior requests for such an adjournment. We appreciate Your Honor’s
  consideration of this request.
             Case 1:19-cv-10162-AJN Document 23 Filed 03/26/20 Page 2 of 2
Hon. Alison J. Nathan
March 26, 2020
Page 2




                                            Respectfully submitted,


 Dated: March 26, 2020                      LATHAM & WATKINS LLP



                                               /s/ Lisa K. Nguyen
                                                   Lisa K. Nguyen (pro hac vice)


                                            Clement J. Naples
                                            885 Third Avenue
                                            New York, NY 10022
                                            Tel: (212) 906-1200
                                            clement.naples@lw.com

                                            Lisa K. Nguyen
                                            (pro hac vice)
                                            140 Scott Drive
                                            Menlo Park, CA 95008
                                            Tel: (650) 328-4600
                                            lisa.nguyen@lw.com

                                            Jennifer L. Barry
                                            (pro hac vice)
                                            Kamilah Alexander
                                            (pro hac vice)
                                            12670 High Bluff Drive
                                            San Diego, CA 92130
                                            jennifer.barry@lw.com
                                            kamilah.alexander@lw.com

                                            Attorneys for Plaintiff
                                            ShelterZoom Corporation




cc:       All counsel of record (via ECF)
